       Case 1:19-cv-10377-LAK-SN Document 100 Filed 02/02/21 Page 1 of 4




Joseph E. Shmulewitz
Associate
jshmulewitz@hpmb.com

                                                      February 2, 2021

VIA ECF
Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Re:     Lucille Tirado, Admin. v. The City of New York, et al.
        Docket No.: 19 CV 10377
        Our File No.: 611-3290

Dear Judge Kaplan:

        Heidell, Pittoni, Murphy & Bach, LLP has been retained a trial counsel for all defendants
in this matter. On January 22, 2021, Judge Netburn denied defendants’ motion seeking to
bifurcate individual and Monell discovery. (ECF # 96). On January 25, 2021, Judge Netburn
issued a Report and Recommendation on defendants’ motion to dismiss, recommending that
Your Honor grant portions of the motion and deny others. (ECF # 98). In accordance with Your
Honor’s Individual Rules of Practice, the parties hereby jointly write to the Court and have
enclosed a Stipulation seeking an extension of time to submit rule 72 objections to the above-
mentioned Order and Report and Recommendation. The parties’ consent to the briefing schedule
as outlined in the Stipulation. This is the first such request for this relief.

        The parties thank the Court for its time and consideration of this request.

                                                      Respectfully submitted,

                                                              /s/

                                                      Joseph E. Shmulewitz, Esq.

                                                              /s/

                                                      Rob Rickner, Esq.




 2346860.1
       Case 1:19-cv-10377-LAK-SN Document 100 Filed 02/02/21 Page 2 of 4

Honorable Lewis A. Kaplan
Re: Lucille Tirado, Admin. v. The City of New York, et al.
February 2, 2020
Page 2


JES/mp

cc:     VIA ECF

Christopher H. Fitzgerald, Esq.
The Law Office of Christopher H. Fitzgerald
233 Broadway, Suite 2348
New York, New York 10279

Rob Rickner, Esq.
Rickner PLLC
233 Broadway Suite 2220
New York, New York 10279




 2308833.1
Case 1:19-cv-10377-LAK-SN Document 100 Filed 02/02/21 Page 3 of 4

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------------
 LUCILLE TIRADO, as the Administratrix of the
 Estate of EUGENE CASTELLE, Deceased,

                                              Plaintiff,            Case No.: 1:19-CV-10377

                   - against -

 THE CITY OF NEW YORK; CORRECTION
 OFFICER ANAIS DACRUZ (#l8067);                                     STIPULATION
 CORRECTION OFFICER WARD (#6080);                                   EXTENDING TIME
 CORRECTION OFFICER BROWN (#12987);                                 TO MAKE RULE 72
 CORRECTION OFFICER SISTRUNCK (# 13421);                            OBJECTIONS AND
 CORRECTION OFFICER NUGENT (#18109);                                BRIEFING SCHEDULE
 CORRECTION OFFICER DANIELS (#17339);
 CORRECTION OFFICER AZEEZ (#1443);
 CORRECTION OFFICER ROGERS (#);
 CORRECTION OFFICER GARAMEDE; CAPTAIN
 BATCHELOR (#461); CAPTAIN PRINCE (#1609);
 CAPTAIN ELLIS (#511); and ALEXIS QUENTZ,

                                              Defendants.
 ---------------------------------------------------------------

                 IT IS HEREBY STIPULATED AND AGREED, by and between the parties

and undersigned attorneys of record that the parties may file any objections pursuant to FRCP 72

to Magistrate Judge Sarah Netburn’s order denying bifurcation of discovery dated January 22,

2021 or Judge Netburn’s Report and Recommendation dated January 25, 2021 by February 23,

2021.

                 IT IS FURTHER STIPULATED AND AGREED, that any responses to those

objections shall be filed by March 23, 2020.

                 IT IS FURTHER STIPULATED AND AGREED, that this Stipulation can be

filed with the Clerk of the Court without further notice.




 2346876.1
Case 1:19-cv-10377-LAK-SN Document 100 Filed 02/02/21 Page 4 of 4

               IT IS FURTHER STIPULATED AND AGREED that for purposes of this

Stipulation, facsimile signatures shall be deemed original signatures.


Dated: New York New York
       February 2, 2021



 By:_______/s/_______________________          By: ______/s/________________________
 ROB RICKNER, ESQ.                             JOSEPH E. SHMULEWITZ, ESQ.
 RICKNER PLLC                                  HEIDELL, PITTONI, MURPHY & BACH,
 Attorney for Plaintiff                        LLP
 233 Broadway Suite 2220                       99 Park Avenue
 New York, New York 10279                      New York, New York 10016
 Phone: (212) 300-6506                         Telephone: (212) 286-8585
 Fax: (888) 390-5401                           JSHMULEWITZ@HPMB.COM
 rob@ricknerpllc.com
                                               Attorneys for Defendants
                                               THE CITY OF NEW YORK, CAPTAIN
                                               GAMIAN BATCHELOR, s/h/a
                                               “CAPTAIN BATCHELOR (#461)”,
                                               CAPTAIN ROBERT ELLIS, s/h/a
                                               “CAPTAIN ELLIS (#511)”, and
                                               CORRECTION OFFICER JAVON
                                               SISTRUNK, s/h/a “CORRECTION
                                               OFFICER SISTRUNCK (# 13421)”,
                                               CORRECTION OFFICER ROBERTA
                                               WARD s/h/a CORRECTION OFFICER
                                               WARD (#6080); CORRECTION
                                               OFFICER LATOYA NUGENT s/h/a
                                               CORRECTION OFFICER NUGENT
                                               (#18109); CORRECTION OFFICER
                                               NATASHA DANIELS s/h/a
                                               CORRECTION OFFICER DANIELS
                                               (#17339); CORRECTION OFFICER
                                               WAHEED AZEEZ s/h/a CORRECTION
                                               OFFICER AZEEZ (#1443); CAPTAIN
                                               DEBORAH PRINCE s/h/a CAPTAIN
                                               PRINCE (#1609); and ALEXIS QUENTZ




 2346876.1
